Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on September 28, 2022 is acknowledged. Claims 1, 2, 5, 6, 8 and 9 are under examination based on applicant’s species election. Applicant’s election of the following species in the reply filed on September 28, 2022 is acknowledged: inflammatory bowel disease for the disease and [D-p-Cl-Phe6, Leu17]-VIP for the inhibitor of VIPR2 activation. 
	Claims 3, 4, 7, 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Election was made without traverse in the reply filed on September 28, 2022. 

Priority
The instant application claims priority to provisional application 62/880,553. Priority is given with the effective filing date of 07/30/2019. 


Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 refers to the method of claim 1, wherein administration of the VIPR2 inhibitor results in…severity of food allergy. It is unclear if this is referring to an increase, decrease, or other modification to the severity of a food allergy. The specification describes a method of reducing the severity of food allergy in an individual comprising administering to an individual in need of treatment a composition comprising an effective amount of a VIPR2 inhibitor [0044, 0054]. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “modulating gut resident” in line 1. The specification does not define what modulate means. In the prior art, modulate can mean regulate up, regulate down, or treat. It appears that applicant is referring to “modulating” to mean “maintaining” but it is unclear.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from itself. In order to overcome this rejection, applicant must amend the claim to change the dependency from claim 5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gandhi (US 6,911,430). 

Regarding claims 1 and 2, Gandhi teaches a method for modulating gut resident CCR6+ IL3 cell function in an individual comprising administering to the individual a composition comprising an effective amount of SEQ ID NO:4 (an inhibitor of VIPR2) [column 3, paragraph 4, column 5, paragraph 1, and claims 1, 8 and 15] . Gandhi teaches that the effects of such administration increased intestinal motility [column 10, paragraphs 4-5] thereby strengthening or maintaining the integrity of the intestinal barrier and augmenting intestinal transit in the patient [column 3, paragraph 6, and claim 8].  Gandhi teaches that the compositions of the invention can be used to prevent the action of microorganisms by including various antimicrobial agents [column 7, paragraph 6 and column 8, paragraph 1]. Gandhi teaches a pharmaceutical receptor antagonist composition for treating or reducing ileus in a patient consisting of a vasoactive intestinal peptide (VIP) receptor antagonist [column 3, paragraph 7 and claim 1]. Gandhi further teaches a method for treating or reducing ileus in a patient comprising: administering to a patient in need of such treatment the pharmaceutical receptor antagonists composition of claim 1 [column 3, paragraph 3 and claim 8]. 

Regarding Claims 8 and 9, Gandhi teaches the method of claim 8, wherein the VIP receptor antagonist is selected from a group consisting of VIP(6-28) (SEQ ID NO:2) or [D-p-Cl-Phe6, Leu17]-VIP (SEQ ID NO:4) [column 5, paragraph 1 and claim 15]. Gandhi further teaches the composition comprising of the VIPR2 inhibitor is effective at inhibiting the native peptide from binding to the VPAC2 (VIPR2) receptor [column 4, paragraph 1]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US 6,911,430), as applied to claims 1-2 and 8-9, in view of Baumgart (Crohn’s disease, 2012, Lancet, Volume 380, Pages 1590-1605). 


Examiner claim interpretation: A 112b rejection was made above on claim 5 in paragraph 6, however, the examiner is viewing claim 5 as it depends from claim 1. 

Gandhi teaches a method for modulating gut resident CCR6+ IL3 cell function in an individual comprising administering to the individual a composition comprising an effective amount of SEQ ID NO:4 (an inhibitor of VIPR2) [column 3, paragraph 4, column 5, paragraph 1, and claims 1, 8 and 15] . Gandhi teaches that the effects of such administration increased intestinal motility [column 10, paragraphs 4-5] thereby strengthening or maintaining the integrity of the intestinal barrier and augmenting intestinal transit in the patient [column 3, paragraph 6, and claim 8].  Gandhi teaches that the compositions of the invention can be used to prevent the action of microorganisms by including various antimicrobial agents [column 7, paragraph 6 and column 8, paragraph 1]. Gandhi teaches a pharmaceutical receptor antagonist composition for treating or reducing ileus in a patient consisting of a vasoactive intestinal peptide (VIP) receptor antagonist [column 3, paragraph 7 and claim 1]. Gandhi further teaches a method for treating or reducing ileus in a patient comprising: administering to a patient in need of such treatment the pharmaceutical receptor antagonists composition of claim 1 [column 3, paragraph 3 and claim 8]. Gandhi also teaches the method of claim 8, wherein the VIP receptor antagonist is selected from a group consisting of VIP(6-28) (SEQ ID NO:2) or [D-p-Cl-Phe6, Leu17]-VIP (SEQ ID NO:4) [column 5, paragraph 1 and claim 15]. Gandhi further teaches the composition comprising of the VIPR2 inhibitor is effective at inhibiting the native peptide from binding to the VPAC2 (VIPR2) receptor [column 4, paragraph 1]. 

Gandhi also teaches that the method for treating ileus is particularly suitable for postoperative ileus, which may be characterized by obstruction of the gut, particularly in the colon, resulting in nausea, vomiting, lack of passage of flatus and/or stools, abdominal distention and lack of bowel sounds, and/or paralytic ileus, which may be characterized by obstruction of the bowel [column 3, paragraphs 3-4]. 

However, Gandhi does not specifically teach that administration of VIPR2 inhibitor results in reducing of a gastrointestinal disease, and the gastrointestinal disease is irritable bowel disease.  

Baumgart teaches Crohn’s disease is one of the main components of inflammatory bowel disease, and frequently presents with abdominal pain, fever, and clinical signs of bowel obstruction or diarrhea with a passage of blood or mucus, or both [see Introduction]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient with ileus, as taught by Gandhi, to treat a patient with Crohn’s disease, as taught by Baumgart. One of ordinary skill in the art would have been motivated to make this modification because Gandhi teaches that the symptoms of ileus include obstruction of the gut, particularly in the colon, resulting in nausea, vomiting, lack of passage of flatus and/or stools, abdominal distention, lack of bowel sounds, and obstruction of the bowel [column 3, paragraphs 3-4] which share overlapping symptoms of Chron’s disease, such as abdominal pain and clinical signs of bowel obstruction, as taught by Baumgart. There would be a reasonable expectation of success because these diseases have some of the same symptoms and both conditions occur in the digestive tract. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US 6,911,430), in view of Baumgart (Crohn’s disease, 2012, Lancet, Volume 380, Pages 1590-1605), as applied to claims 1-2, 5, and 8-9 above, and further in view of Sartor (Reviews in Basic and Clinical Gastroenterology, 2008, Gastroenterology, Volume 134, Pages 577-594).

Claim 6 is drawn to the method of claim 5, wherein the gastrointestinal disease is due to acute or chronic microbial infection. 

The teachings of Gandhi and Baumgart are above as applied to claims 1-2, 5, and 8-9. 

However, Gandhi and Baumgart do not teach wherein the gastrointestinal disease (irritable bowel disease), is due to acute or chronic microbial infection. 

Sartor teaches that although microbial pathogens have been postulated to cause Crohn’s disease and ulcerative colitis since their original descriptions, it is now generally accepted that commensal enteric bacteria provide the constant antigenic stimulation that continuously activates pathogenic T cells to cause chronic intestinal injury [page 577, left column, second paragraph]. Sartor further teaches that it is firmly implicated that abnormal host-microbial interactions are the cause of pathogenesis of idiopathic inflammatory bowel disease and their complications [page 577, left column, second paragraph].

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to administer the VIPR2 inhibitor, as taught by Gandhi, to a patient with Crohn’s disease, as taught by Baumgart, where the Crohn’s disease is due to acute or chronic microbial infection, because Santor teaches that Crohn’s is caused by microbial pathogens.  

Pertinent Art
A.       Festi et al., Gut microbiota and metabolic syndrome, 2014, World Journal of Gastroenterology, Volume 20, Issue 43, Pages 16079-16094. 
	- This is pertinent art to the instant application because Festi teaches the gut microbiota exerts a significant role in the pathogenesis of metabolic syndromes and affects metabolic balance and gut motility. 

B.       Tottey et al., Colonic Transit Time is a Driven Force of the Gut Microbiota Composition and Metabolism: In Vitro Evidence, 2017, Journal of Neurogastroenterology and Motility, Volume 23, Issue 1, Pages 124-134. 
	- This is pertinent art to the instant application because Tottey teaches that increased intestinal transit time affects the metabolic and compositional changes of a human gut microbiota. 

C.       Waller et. al, 2016, US 9,458,217
	- This is pertinent art to the instant application because Waller teaches a VIP antagonist that specifically binds VIP or VIP receptor such as VPAC2, and that the VIP antagonist is [D-p-Cl-Phe6, Leu17]-VIP, (SEQ ID NO:6). 

D.       Vu et al., Inhibition of Vasoactive Intestinal Polypeptide (VIP) Induces Resistance to Dextran Sodium Sulfate (DSS)-Induced Colitis in Mice, 2014, Journal of Molecular Neuroscience, Volume 52, Issue 1, Pages 37-47. 
- This is pertinent art to the instant application because Vu teaches that genetic deletion of VIP or pharmacological inhibition of VIP receptors resulted in resistance to colitis and that VIP antagonists may be an effective clinical treatment for human inflammatory bowel diseases. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittney E Donoghue whose telephone number is (571)272-9883. The examiner can normally be reached Mon - Fri 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.E.D./Examiner, Art Unit 1646                                                                                                                                                                                                        

/Adam Weidner/Primary Examiner, Art Unit 1649